DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 11140570 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US 11140570 B2 with obvious wording variations.  Take an example of comparing claims 1 of current application and claims 1 and 2 of the US 11140570 B2.
Current Application 17/467,071
US 11140570 B2
1. A method of processing abnormality configuration of Minimization of Drive- Test (MDT), the method being applied to a base station and comprising: 

receiving first information related to MDT-measurement configuration sent by a network operation-administration-and-management entity or a network node of a core network, wherein the first information related to MDT-measurement configuration comprises at least MDT-tracking report information; 

activating an MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object satisfies an MDT measurement condition; 

not activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object does not satisfy the MDT measurement condition; 

wherein the MDT-measurement execution object comprises the base station and/or a user equipment (UE), 






















when the MDT-measurement execution object comprises the user equipment, the MDT measurement condition comprises at least one of following: 


whether or not the user equipment supports a UE measurement list in the MDT- tracking report information; 

whether or not the user equipment is in an area specified by an MDT measurement area parameter in the MDT-tracking report information; 

whether or not a Public Land Mobile Network (PLMN) selected by the user equipment is in an MDT PLMN list in the MDT-tracking report information; 

whether or not the user equipment supports an MDT measurement type in the MDT-tracking report information; 

whether or not a location of the user equipment is within a service range of the base station.
1. A method of processing abnormality configuration of Minimization of Drive-Test (MDT), the method being applied to a base station and comprising: 

receiving first information related to MDT-measurement configuration sent by a network operation-administration-and-management entity or a network node of a core network, wherein the first information related to MDT-measurement configuration comprises at least MDT-tracking report information; 

activating an MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object satisfies an MDT measurement condition; 

not activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object does not satisfy the MDT measurement condition; 

wherein the MDT-measurement execution object comprises the base station and/or a user equipment (UE), 

the method further comprises: forwarding the MDT-tracking report information to a target base station if the user equipment does not satisfy the MDT measurement condition and the base station knows that the user equipment hands over to the target base station, and 

sending, by the base station to the network operation-administration-and-management entity or the network node, information about failure of MDT-measurement configuration and information about forwarding the MDT-tracking report information to the target base station, wherein the information about failure of MDT-measurement configuration carries a cause for the failure of MDT-measurement configuration.

2. The method of processing abnormality configuration of MDT according to claim 1, wherein when the MDT-measurement execution object comprises the user equipment, the MDT measurement condition comprises at least one of following: 


whether or not the user equipment supports a UE measurement list in the MDT-tracking report information; 

whether or not the user equipment is in an area specified by an MDT measurement area parameter in the MDT-tracking report information; 

whether or not a Public Land Mobile Network (PLMN) selected by the user equipment is in an MDT PLMN list in the MDT-tracking report information; 

whether or not the user equipment supports an MDT measurement type in the MDT-tracking report information; 

whether or not a location of the user equipment is within a service range of the base station.

 
The claim 1 of the application 17/467,071 encompass the same subject matter except the US 11140570 B2 claim 1 recites additional limitation underlined. 
Claim 2 of instant application anticipated (corresponding) by patented claim 1. 
Claim 3 of instant application anticipated (corresponding) by patented claim 4.
Claim 4 of instant application anticipated (corresponding) by patented claim 5.
Claim 5 of instant application anticipated (corresponding) by patented claim 1. 
Claim 6 of instant application anticipated (corresponding) by patented claim 1.
Claim 7 of instant application anticipated (corresponding) by patented claim 1.
Claim 8 of instant application anticipated (corresponding) by patented claim 6. 
Claim 9 of instant application anticipated (corresponding) by patented claim 7.
Claim 11 of instant application anticipated (corresponding) by patented claim 8 and 9. 
Claim 12 of instant application anticipated (corresponding) by patented claim 8.
Claim 13 of instant application anticipated (corresponding) by patented claim 11.
Claim 14 of instant application anticipated (corresponding) by patented claim 12.
Claim 15 of instant application anticipated (corresponding) by patented claim 8.
Claim 16 of instant application anticipated (corresponding) by patented claim 8.
Claim 17 of instant application anticipated (corresponding) by patented claim 8.
Claim 18 of instant application anticipated (corresponding) by patented claim 13.
Claim 19 of instant application anticipated (corresponding) by patented claim 14.
Claim 20 of instant application anticipated (corresponding) by patented claim 8.
The claims of the instance application encompass the same subject matter except that the instant claims are broader.  Therefore, it would have been readily known that the limitations of the instance application is anticipated by the teachings of US 11140570 B2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 10, 11, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20150230104 A1)

Re: Claim 1
Liu discloses a method of processing abnormality configuration of Minimization of Drive- Test (MDT), the method being applied to a base station (See Liu Fig. 4: eNB) and comprising: 
receiving first information related to MDT-measurement configuration sent by a network operation-administration-and-management entity or a network node of a core network (See Liu Fig. 4: MME), 
(See Liu [0036] the MME notifies the eNB to activate the MDT measurement configuration of the UE through a Trace Start message)
wherein the first information related to MDT-measurement configuration comprises at least MDT-tracking report information; (See Liu Fig. 4, 409. Trace start (carrying the MDT PLMN LIST))
(See Liu [0036] the message will carry the MDT measurement needing to be performed, an MDT measurement mark and a cell or TA or the like to perform the MDT measurement)
activating an MDT-measurement execution object to perform MDT measurement 
(See Liu [0036] the message will carry the MDT measurement needing to be performed, an MDT measurement mark and a cell or TA or the like to perform the MDT measurement)
if the MDT-measurement execution object satisfies an MDT measurement condition; 
(See Liu Fig. 4, 409. [0056]: after receiving the request of activating the MDT measurement of the UE sent by the HSS, the MME finds out the MDT PLMN LIST from the stored context of the UE)
NOTE: See [0035] for further details on MDT PLMN LIST.
wherein the MDT-measurement execution object comprises the base station and/or a user equipment (UE), 
(See Liu [0036] activate the MDT measurement configuration of the UE)
when the MDT-measurement execution object comprises the user equipment, 
(See Liu [0036] activate the MDT measurement configuration of the UE)
the MDT measurement condition comprises at least one of following: 
whether or not the user equipment supports a UE measurement list in the MDT- tracking report information; 
whether or not the user equipment is in an area specified by an MDT measurement area parameter in the MDT-tracking report information; 
whether or not a Public Land Mobile Network (PLMN) selected by the user equipment is in an MDT PLMN list in the MDT-tracking report information; 
(See Liu [0040]: the eNB could not find the MDT PLMN LIST in the UE CONTEXT)
whether or not the user equipment supports an MDT measurement type in the MDT-tracking report information; 
whether or not a location of the user equipment is within a service range of the base station.
In Liu’s first embodiment (Fig. 4), Liu teaches limitations mentioned above but fails to teach limitation of not activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object does not satisfy the MDT measurement condition; 
However, in Liu’s second embodiment (Fig. 5), Liu discloses 
not activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object does not satisfy the MDT measurement condition; 
(See Liu Fig. 5, 510. [0065]: the base station looks up the MDT PLMN LIST in the stored UE context and finds no MDT PLMN LIST, thus sending a Trace Start failure message to the MME, in order to notify the MME of the MDT measurement configuration failure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Liu’s second embodiment into Liu’s first embodiment in order to provide a comprehensive system to automatically and selectively activate/not activate MDT execution based on the UE’s context and avoid unnecessary MDT execution when UE measurement does not satisfy measurement condition).

Re: Claims 2 and 12
Liu discloses wherein if the MDT-measurement execution object does not satisfy the MDT measurement condition, the method further comprises: 
(See Liu Fig. 5, [0040] Solution 2: the MME notifies the eNB to activate the MDT measurement configuration through the Trace Start message, the eNB could not find the MDT PLMN LIST in the UE CONTEXT)
NOTE: Also See Fig. 5, [0065]
sending information of failure of MDT-measurement configuration to the network operation-administration-and-management entity or the network node.
(See Liu Fig. 5, [0041] (1) the eNB notifies the MME of the MDT measurement configuration activation failure through the Trace Start failure message, and may further notify the MME that the failure reason is that no MDT PLMN LIST of the corresponding UE exists at the eNB side;)

Re: Claims 3 and 13 
Liu discloses wherein sending the information of the failure of MDT-measurement configuration to the network operation-administration-and-management entity or the network node comprises: acquiring a cause for the failure of MDT-measurement configuration; sending the information of the failure of MDT-measurement configuration to the network operation-administration-and-management entity or the network node, 
(See Liu Fig. 5, 510. [0041] (1) the eNB notifies the MME of the MDT measurement configuration activation failure through the Trace Start failure message, and may further notify the MME that the failure reason is that no MDT PLMN LIST of the corresponding UE exists at the eNB side;)
wherein the information of the failure of MDT-measurement configuration carries the cause for the failure of MDT-measurement configuration, the cause for the failure of MDT-measurement configuration failure comprises a cause for failure of MDT- measurement configuration of the base station and/or a cause for failure of MDT- measurement configuration of the user equipment.
(See Liu Fig. 5, 510. [0041] (1) the eNB notifies the MME of the MDT measurement configuration activation failure through the Trace Start failure message, and may further notify the MME that the failure reason is that no MDT PLMN LIST of the corresponding UE exists at the eNB side;)
NOTE: See the rejection of Claim 1 for motivation to combine.

Re: Claim 10
Liu discloses wherein the network node is a data collection node, a home subscriber server, a user data management entity, a session management function entity, an access and mobility management function entity, or a mobility management entity  (See Liu Fig. 4: MME).
(See Liu [0036] the MME notifies the eNB to activate the MDT measurement configuration of the UE through a Trace Start message)

Re: Claim 11
Liu discloses a base station (See Liu Figs. 4 and 14: eNB), comprising: 
a processor, a storage, and 
(See Liu Fig. 14: [0105] As shown in FIG. 14, the base station device includes: a processor 1401, a memory 1402)
a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, the processor implements a method of processing abnormality configuration of Minimization of Drive-Test (MDT) comprising following steps: 
(See Liu Fig. 14: [0107] the processor 1401 executes the machine readable instructions to implement the following operations)
receiving first information related to MDT-measurement configuration sent by a network operation-administration-and-management entity or a network node of a core network, 
wherein the first information related to MDT-measurement configuration comprises at least MDT-tracking report information; 
activating an MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object satisfies an MDT measurement condition; 
not activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object does not satisfy the MDT measurement condition; 
wherein the MDT-measurement execution object comprises the base station and/or a user equipment (UE), 
when the MDT-measurement execution object comprises the user equipment, the MDT measurement condition comprises at least one of following: 
whether or not the user equipment supports a UE measurement list in the MDT- tracking report information; 
whether or not the user equipment is in an area specified by an MDT measurement area parameter in the MDT-tracking report information; 
whether or not a Public Land Mobile Network (PLMN) selected by the user equipment is in an MDT PLMN list in the MDT-tracking report information; 
whether or not the user equipment supports an MDT measurement type in the MDT-tracking report information; 
whether or not a location of the user equipment is within a service range of the base station.
NOTE: See the rejection of Claim 1. 

Re: Claim 20
Liu discloses a non-transitory computer readable storage medium, 
wherein a computer program is stored on the computer readable storage medium, wherein when the computer program is executed by a processor, 
(See Liu [0130] the computer software product is stored in a storage medium, and includes several instructions for instructing a terminal device (may be a mobile phone, a personal computer, a server, or a network device and so on) to implement the methods in embodiments of the present invention,
the processor implements a method of processing abnormality configuration of Minimization of Drive-Test (MDT) comprising following steps: 
(See Liu Fig. 14: [0107] the processor 1401 executes the machine readable instructions to implement the following operations)
receiving first information related to MDT-measurement configuration sent by a network operation-administration-and-management entity or a network node of a core network, wherein the first information related to MDT-measurement configuration comprises at least MDT-tracking report information; 
activating an MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object satisfies an MDT measurement condition; 
not activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object does not satisfy the MDT measurement condition; 
wherein the MDT-measurement execution object comprises the base station and/or a user equipment (UE), 
when the MDT-measurement execution object comprises the user equipment, the MDT measurement condition comprises at least one of following: 
whether or not the user equipment supports a UE measurement list in the MDT- tracking report information; 
whether or not the user equipment is in an area specified by an MDT measurement area parameter in the MDT-tracking report information; 
whether or not a Public Land Mobile Network (PLMN) selected by the user equipment is in an MDT PLMN list in the MDT-tracking report information; 
whether or not the user equipment supports an MDT measurement type in the MDT-tracking report information; 
whether or not a location of the user equipment is within a service range of the base station.
NOTE: See the rejection of Claim 1. 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to Claims 1 and 11 above, and further in view of Suzuki (US 9220028 B2)

Re: Claims 4 and 14
Liu discloses wherein when the MDT-measurement execution object does not satisfy the MDT measurement condition, the method further comprises: 
(See Liu [0045] one UE at an idle state is not subscribed to perform MDT measurement)
activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object is converted from not satisfying the MDT measurement condition to satisfying the MDT measurement condition.
(See Liu [0045] the subscription information of the UE changes and the MDT measurement may be performed.  . . . The eNB activates the MDT measurement of the UE according to the information)
NOTE: Also See [0037]
Liu does not appear to explicitly disclose within a preset time duration,
In a similar endeavor, Suzuki discloses 
activating the MDT-measurement execution object to perform MDT measurement if the MDT-measurement execution object is converted, within a preset time duration, from not satisfying the MDT measurement condition to satisfying the MDT measurement condition.  (See Suzuki Col. 21, lines 54-56: (89) MDT measurement configuration information which includes an excessive inter-RAT reselection activation threshold (e.g., to be used as an activation condition))
(See Suzuki Claim 1: a first activation threshold specifying a first number of reselections of a first type . . . the UE to activate the logging of measurements when at least one of the first activation threshold or the second activation threshold is exceeded during a first time period)
Note, Liu and Suzuki are analogous art because both are directed to a minimization of drive test (MDT) (See Liu Abstract and Suzuki Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu invention by employing the teaching as taught by Suzuki to provide the limitation.  The motivation for the combination is given by Suzuki which improve activation process and eliminates faulty notification of inactivation. 


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to Claims 1 and 11 above, and further in view of WANG (US 20130178211 A1)

Re: Claims 5 and 15
Liu does not appear to explicitly disclose forwarding the MDT-tracking report information to a target base station if the user equipment does not satisfy the MDT measurement condition and the base station knows that the user equipment hands over to the target base station.
In a similar endeavor, WANG discloses
forwarding the MDT-tracking report information to a target base station 
(See WANG Fig. 4, [0079]: the source eNB sends a handover request message to the target eNB, which includes the user consent information and the MDT configuration information)
if the user equipment does not satisfy the MDT measurement condition and the base station knows that the user equipment hands over to the target base station.  
(See WANG Fig. 4, [0079]: If the destination service PLMN is not in the scope of the MDT PLMN . . . Regardless of the presence of the destination service PLMN identifier in the MDT PLMN list, the handover request message sent from the source eNB to the target eNB will include the MDT PLMN list of the UE)
NOTE: Also See [0029] and [0032]. 
Note, Liu and WANG are analogous art because both are directed to a minimization of drive test (MDT) (See Liu Abstract and WANG Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu invention by employing the teaching as taught by WANG to provide the limitation.  The motivation for the combination is given by WANG which provides continuous measurement during handover and reduces unnecessary signalling. 

Re: Claims 6 and 16
Liu in view of Wang discloses wherein after forwarding the MDT-tracking report information to the target base station, the method further comprises: 
sending, by the base station to the network operation-administration-and- management entity or the network node, information about failure of MDT- measurement configuration, 
See Liu [0041] (1) the eNB notifies the MME of the MDT measurement configuration activation failure through the Trace Start failure message
wherein the information of failure of MDT-measurement configuration carries a cause for the failure of MDT-measurement configuration.
(See Liu [0041] may further notify the MME that the failure reason is that no MDT PLMN LIST of the corresponding UE exists at the eNB side;


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to Claims 1 and 11 above, and further in view of WANG and FENG; (US 20140213194 A1)

Re: Claims 8 and 18
Liu does not appear to explicitly disclose if the user equipment does not satisfy the MDT measurement condition and the base station knows that the user equipment hands over from an original Distributed Unit (DU) to a target DU, resending the first information related to MDT-measurement configuration to the user equipment by a Centralized Unit (CU) corresponding to the base station within a coverage area of the target DU; or, forwarding the first information related to MDT-measurement configuration to the target DU by the CU or the original DU, so that the target DU sends the first information related to MDT-measurement configuration to the user equipment.
In a similar endeavor, WANG discloses
if the user equipment does not satisfy the MDT measurement condition and the base station knows that the user equipment hands over from the base station to the target base station, 
(See WANG Fig. 4, [0079]: If the destination service PLMN is not in the scope of the MDT PLMN . . . Regardless of the presence of the destination service PLMN identifier in the MDT PLMN list, the handover request message sent from the source eNB to the target eNB will include the MDT PLMN list of the UE)
NOTE: Also See [0029] and [0032]. 
resending the first information related to MDT- measurement configuration; or, 
(See WANG Fig. 4, [0079]: the source eNB sends a handover request message to the target eNB, which includes the user consent information and the MDT configuration information).
Note, Liu and WANG are analogous art because both are directed to a minimization of drive test (MDT) (See Liu Abstract and WANG Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu invention by employing the teaching as taught by WANG to provide the limitation.  The motivation for the combination is given by WANG which provides continuous measurement during handover and reduces unnecessary signalling. 

Liu in view of WANG does not appear to explicitly disclose an original Distributed Unit (DU) to a target DU, to the user equipment by a Centralized Unit (CU) corresponding to the base station within a coverage area of the target DU
In a similar endeavor, FENG discloses
the base station knows that the user equipment hands over from an original Distributed Unit (DU) to a target DU, 
(See FENG [0227] 909.  When the CN1 detects that the UE enters the PLMN2 from the PLMN1, the CN1 sends a first MDT configuration message to the CN2 corresponding to the PLMN2. 
resending the first information related to MDT- measurement configuration to the user equipment by a Centralized Unit (CU) corresponding to the base station within a coverage area of the target DU; or
(See FENG Fig. 9B. 911 and 912. [0230] 911.  When determining that the UE can continue to perform the MDT in the PLMN2, the CN2 sends the first MDT configuration message to the RNC2/eNodeB2 accessed by the UE. [0232] 912.  The RNC2/eNodeB2 delivers the first MDT configuration message to the UE)
forwarding the first information related to MDT-measurement configuration to the target DU by the CU or the original DU, so that the target DU sends second information related to MDT-measurement configuration to the user equipment.  
(See FENG Fig. 9B. 911 and 912. [0230] 911.  When determining that the UE can continue to perform the MDT in the PLMN2, the CN2 sends the first MDT configuration message to the RNC2/eNodeB2 accessed by the UE. [0232] 912.  The RNC2/eNodeB2 delivers the first MDT configuration message to the UE)
Note, Liu in view of WANG and FENG are analogous art because both are directed to a minimization of drive test (MDT) (See Liu Abstract and FENG Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu in view of WANG invention by employing the teaching as taught by FENG to provide the limitation.  The motivation for the combination is given by FENG extends applicability of the method to distributed base station infrastructure.



Allowable Subject Matter
Claims 7, 9, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Liu in view of Wang is considered as the most relevant document in the prior art, which discloses wherein after forwarding the MDT-tracking report information to the target base station, the method further comprises: sending, by the base station to the network operation-administration-and- management entity or the network node, (See Liu [0041].  NOTE: See the rejection of Claims 6 and 16 above)
Liu in view of Wang does not discloses the technical features in claims 7 and 17 of information about forwarding the MDT- tracking report information to the target base station.
Claims 9 and 19 are allowable for the same reason as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644